Citation Nr: 0925860	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2005, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

When this case previously was before the Board in July 2007, 
the Board determined that new and material evidence had been 
received to reopen a claim for service connection for 
bilateral hearing loss disability and remanded the reopened 
claim for additional development.  The case since has been 
returned to the Board for further appellate action.

In June 2009, after the certification of this appeal, the 
Veteran's representative submitted additional evidence 
pertinent to the claim.  The Veteran, through his 
representative, waived his right to have this evidence 
initially considered by the originating agency.


FINDING OF FACT

The Veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for bilateral hearing loss disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection also may be 
granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence of record confirms that the Veteran 
currently has bilateral hearing loss disability, as defined 
by VA regulation.  The Veteran contends that service 
connection is warranted for this disability because it is 
related to in-service noise exposure.  Specifically, he 
maintains that he was regularly exposed to loud noises from 
small arms fire and explosives in the course of performing 
his duties as a drill sergeant.  He testified in November 
2005 that he did not always use hearing protection.  He also 
described an incident in which a rifle was fired adjacent to 
his right ear just after he had removed his hearing 
protection.

Some of the Veteran's service treatment records are of 
record, but it appears that others are missing.  The only 
pertinent record associated with the claims folder is a 
report of medical examination prepared in May 1971, two 
months prior to the Veteran's release from active duty.  This 
report reflects changes of between 10 to 20 decibels in each 
ear but no bilateral hearing loss disability as defined by VA 
regulation.

Although the Veteran's available service treatment records 
contain no finding of hearing loss disability, the Board 
finds that the Veteran's account of his in-service noise 
exposure is credible.  In this regard, the Board notes that 
the Veteran was awarded a Certificate of Achievement due, in 
part, to his platoon's improvement in basic rifle 
marksmanship scores.  This evidence is consistent with the 
Veteran's testimony that he spent a great deal of time on the 
firing range working with his soldiers.  In addition, an 
April 2004 statement from a drill sergeant who served with 
the Veteran between September 1970 and July 1971 describes 
their noise exposure from small arms fire as well as the 
inadequacy of the hearing protection they used.

The Board also finds that the Veteran's testimony that his 
hearing problems began during service is credible.  The 
Veteran reported that he experienced ringing in his ears 
after his exposure to loud noises but that he did not seek 
medical treatment because of his position as a drill 
sergeant.  In addition, the Veteran's spouse testified that 
the Veteran's hearing was normal when she began dating him 
two months prior to his entrance onto active duty, but that 
she first observed his diminished hearing acuity in late 1970 
when they were planning their wedding by telephone.  She also 
testified that he was unable to hear certain high-pitched 
noises, such as squeaking car brakes, shortly after they 
married in early 1971.  In addition, the Veteran's friend 
wrote in a May 2004 statement that he knew the Veteran prior 
to his entrance onto active duty and that his hearing was 
normal but that he exhibited difficulty hearing when they 
worked together after the Veteran's release from active duty.  
The Board acknowledges that the Veteran, his spouse, and his 
friend are competent to report the observable symptomatology 
they have described.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to medical nexus, a private otolaryngologist 
opined in a December 2005 letter that the Veteran had 
asymmetrical bilateral hearing loss disability which was 
consistent with the military noise exposure he described.  He 
noted that there was no other history to suggest another 
source of that disability.  The letter reflects that the 
Veteran denied significant post-service noise exposure since 
he had worked in an office setting and had used hearing 
protection around firearms after service.  Statements 
received from the Veteran's former co-workers in August 2007 
support this description of the Veteran's post-service 
occupational noise exposure.

The Veteran was afforded a VA audiological examination in 
October 2008.  The audiologist reviewed the claims folder, 
including the Veteran's service treatment records, and opined 
that his bilateral hearing loss disability was not caused by 
or the result of military noise exposure.  She noted that he 
had reported having significant noise exposure during service 
but that the May 1971 report of medical examination showed 
that his hearing was normal.

The Board has evaluated the opinion of the VA examiner and 
weighed its credibility and probative value against the 
opinion of the Veteran's private otolaryngologist.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  After careful consideration, the 
Board concludes that the opinion of the private 
otolaryngologist is more probative than the opinion of the VA 
examiner.  Although it does not appear that the 
otolaryngologist reviewed the claims folder, he offered an 
opinion supported by a rationale that is consistent with the 
evidence of record.  The VA examiner did review the claims 
folder but did not address the opinion and supporting 
rationale given by the private otolaryngologist, including 
the fact that the Veteran had significant in-service noise 
exposure but relatively little post-service noise exposure.  
She also did not address the fact that the Veteran's 
bilateral hearing loss disability is strongly asymmetrical, 
with greater impairment in the right ear, despite the 
Veteran's credible contention that a rifle was fired near his 
right ear when he was not wearing hearing protection.  

In sum, the Veteran has provided a credible account of in-
service noise exposure; statements from the Veteran, his 
spouse, and his friend establish that a noticeable degree of 
hearing loss existed during and shortly after service; and 
there is competent and credible evidence linking the 
Veteran's current bilateral hearing loss disability to his 
in-service noise exposure.  In light of the foregoing, the 
Board is satisfied that the evidence supporting the claim is 
at least in equipoise with that against the claim.  
Accordingly, service connection for bilateral hearing loss 
disability is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


